DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3, 9 and 11 are amended.
Claims 1-16 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive:
With respect to claims 1 and 9, Applicants argue that the combination of references is improper because the secondary reference of Goldman does not teach that the adhesive layers adhere a fibrous layer to a nonwoven substrate.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the reference of Goldman is brought here not for bodily incorporation of the invention of Goldman into the invention of Perdelwitz, i.e. for replacing the absorbent core of Perdelwitz with the absorbent core of Goldman, but as a teaching that it is known to connect two identical absorbent cores by the first adhesive and the second adhesive to the to the fibrous layer disposed therebetween, wherein the 
With respect to the amendment made to claim 9, Applicants argue that cited prior art does not disclose the fibrous layer made of thermoplastic material. See obviousness rejection statement below.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 require a percentage rage of the cellulose material that does not have lower limit, i.e. the absorbent core can comprise no cellulose at all, that makes claims indefinite.
For purpose of further examination claims 1 and 9 are interpreted as requiring from 1% to 10% of cellulose fibrous material. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdelwitz, Jr et al. (US 4,886,697) in view of Goldman et al. (US 5,562,646).
Regarding claims 1, 2 and 8, Perdelwitz discloses a disposable absorbent article (See Title) comprising: 
an absorbent core located between the back sheet and the topsheet (col. 7, lines 16-18), the absorbent core comprising:
a first nonwoven substrate 24 (col. 11, lines 32-34; fig. 10) comprising an adhesive (col. 5, line 11) and a layer of absorbent polymer material (col. 11, lines 38-39; fig. 10) comprising a cellulose (col. 1, line 12).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Perdelwitz does not expressly disclose the article comprising a second layer of absorbent material having a second nonwoven substrate, wherein a fibrous layer is disposed between the first layer of absorbent material and the second layer of absorbent material, wherein the first and the second layer of the absorbent material are adhered to the fibrous layer by the first auxiliary adhesive and the second auxiliary adhesive, i.e. wherein two identical absorbent cores are connected by the first adhesive and the second adhesive to the to the fibrous layer disposed therebetween.
	Goldman teaches an absorbent article (Abstract, lines 1-3) comprising a first absorbent core 240, 250 (fig. 3), a second absorbent core 230, 280 (fig. 3) separated by the tissue layer 270 (fig. 3) that can be made of fibrous material (col. 23, lines 13-15), wherein the first and the second layer of the absorbent material are adhered to the fibrous layer 270 by the first auxiliary adhesive 292 (fig. 3) and the second auxiliary adhesive  294 (col. 42, lines 33-62; fig. 3), and an acquisition layer (col. 5, line 11), as required by claim 8.

    PNG
    media_image2.png
    301
    602
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent article of Perdelwitz with the second absorbent core comprising the same materials, as required by claim 2, connected by the first adhesive and the second adhesive to the to the fibrous layer disposed there between as taught by Goldman in order to provide ability to construct thinner absorbent articles such as diapers, as motivated by Goldman (col. 1, lines 34-35) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 (VI-B).
Perdelwitz in view of Goldman do not expressly disclose the particular parameter of the cellulose percentage range in the absorbent material, i.e. less than 10% that encompasses 0%, and therefore, claim is interpreted as requiring more that 0% and less than 10%. 

 the particular parameter of the cellulose percentage range in order to achieve the desired level of absorbency, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II-A)).
Regarding claims 3-5 and 11-13, Perdelwitz refers to the conventionally known articles, wherein substrate layers are made of spunbonded (col. 3, line 14) or meltblown (col. 3, line 4) materials.
Regarding claims 6 and 14, Since Perdelwitz discloses the substrate layer are made of the same material, i.e. polyolefin materials (col. 9, line 55) as described by the Applicant's Specification, i.e. polyolefins (Spec., page 6, [0066]) used for the same purpose, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reasonable expect that material of Perdelwitz comprises the same properties as that claimed by Applicants. 
Regarding claims 7 and 15, Perdelwitz discloses the absorbent material, i.e. superabsorbent ploymers (col. 8, line 53) that is identical to the material described by the Applicant’s Specification, i.e. superabsorbent polymer, (Spec., page 8, [0095]), used for the same purpose, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reasonable expect that material of Perdelwitz comprises the same properties as that claimed by Applicants.  
Regarding claims 9, 10 and 16, Perdelwitz discloses a disposable absorbent article (See Title) comprising: 
an absorbent core located between the back sheet and the topsheet (col. 7, lines 16-18), the absorbent core comprising:
a first nonwoven substrate 24 (col. 11, lines 32-34; fig. 10) comprising an adhesive (col. 5, line 11) and a layer of absorbent polymer material (col. 11, lines 38-39; fig. 10) comprising a cellulose (col. 1, line 12).
Perdelwitz does not expressly disclose the article comprising a second layer of absorbent material having a second nonwoven substrate, wherein a fibrous layer is disposed between the first layer of absorbent material and the second layer of absorbent material, wherein the first and the second layer of the absorbent material are adhered to the fibrous layer by the first auxiliary adhesive and the second auxiliary adhesive, , i.e. wherein two identical absorbent cores are connected by the first adhesive and the second adhesive to the to the fibrous layer disposed therebetween..


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent article of Perdelwitz with the second absorbent layer comprising the same materials, as required by claim 10, connected by the first adhesive and the second adhesive to the to the fibrous layer disposed there between, as taught by Goldman in order to provide ability to construct thinner absorbent articles such as diapers, as motivated by Goldman (col. 1, lines 34-35) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 (VI-B).
Perdelwitz in view of Goldman do not expressly disclose the particular parameter of the cellulose percentage range in the absorbent material.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Perdelwitz in view of Goldman do not expressly disclose the fibrous layer made of thermoplastic material but Perdelwitz motivates to do so by disclosing desirability to construct the article of thermoplastic materials (Abstract, lines 1-2; col. 1, lines 7-12).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781